 Case 3:20-cr-03503-JLS Document 21 Filed 12/07/20 PageID.57 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                        SOUTHERN DISTRICT OF CALIFORNIA
 9                      (HONORABLE JANIS L. SAMMARTINO)
10   UNITED STATES OF AMERICA,                  CASE NO.: 20CR3503-JLS
11                        Plaintiff,
                                                ORDER GRANTING JOINT MOTION
12          v.                                  TO CONTINUE MOTION HEARING
                                                AND TRIAL SETTING DATE
13   KEZIA HERNANDEZ,
14                        Defendant.
15
16          For good cause shown and upon joint motion of the parties, IT IS HEREBY
17   ORDERED that the Motion Hearing/Trial Setting currently set for December 11,
18   2020 at 1:30 p.m., be continued to January 15, 2021 at 1:30 p.m. It is further ordered
19   that, to enable the ongoing discussions between the parties, the time between
20   December 11, 2020 and January 15, 2021 is excluded under the Speedy Trial Act
21   in the interests of justice.
22          IT IS SO ORDERED.
23   Dated: December 7, 2020
24
25
26
27
28
